Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/9/22.  As directed by the amendment: claims 11, 13-14, and 17-18 have been amended, claims 1-10 have been cancelled, and claims 21-30 have been added.  As such, claims 11-30 are pending in the instant application.

Election/Restrictions
Election was made without traverse in the reply filed on 5/9/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “704” and “706” has been used to designate both the holding bars and additional slots.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 710 and 712.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the language “said bottom portion of said of the scissor frames” (line 1-2) is unclear as it is not known what is mean by the phrase ‘of said of the scissor frames’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Meier, Jr. (4,850,110).
Regarding claim 11, Meier shows a seal test scissor assembly (see Fig. 1-7, the device being a seal test scissor assembly as claimed as it includes each structural and functional limitation set forth in the body of the claim and thus is a seal test scissor assembly) which includes a first scissor frame (see Fig. 1-3 and col. 2 ln. 25-44 for example, first scissor frame defined by elements: 10, 16, 24, 22 and 28); a second scissor frame (see Fig. 1-3 and col. 2 ln. 25-44 for example, second scissor frame defined by elements: 14 and 12); a fulcrum point (see Fig. 1 and col. 2 ln. 25-44, fulcrum point at 18); and a biasing mechanism (see col. 2 ln. 38-44, biasing mechanism 34), wherein when the seal test scissor assembly is in a closed, the biasing mechanism is in a relaxed state (see Fig. 1 and col. 2 ln. 25-44, Fig. 1 showing biasing mechanism in relaxed state, in the event that the handles 16 and 14 are closed and element 46 not being engaged with element 48, the biasing mechanism is in a relaxed state).
Regarding claim 13, the Meier device includes a top portion disposed about the first and second scissor frames, the top portion having a sealing section made of a sealing material (see Meier Fig. 1-2, the top portion being the left side of the device from the fulcrum 18; sealing section made of sealing material 24, see col. 2 ln. 33-35).
Regarding claim 14, the Meier device’s sealing material is at least partially disposed about the top portion of the scissor frame (see Meier Fig. 1-7, sealing material 24 as shown disposed about the scissor frame).
Regarding claim 15, the Meier device further includes a bottom portion disposed about the first and second scissor frames (see Meier Fig. 1-2, the bottom portion being the right side of the device from the fulcrum 18, including handles 16 and 14).
Regarding claim 16, the Meier device’s bottom portion of the scissor frames are handles (see Fig. 1-2, the bottom portion being the right side of the device from the fulcrum 18, including handles 16 and 14, see col. 2 ln. 27-28).
Regarding claim 17, the Meier device is such that when the seal test scissor assembly is in a closed position, the biasing mechanism is in an extended state (see Fig. 1 and col. 2 ln. 25-44, Fig. 1 showing biasing mechanism in an extended state, in the event that the handles 16 and 14 are closed and element 46 not being engaged with element 48, the biasing mechanism is in an extended state).

Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wei (5,357,678).
Regarding claim 11, Wei shows a seal test scissor assembly (see Fig. 1-10, the device being a seal test scissor assembly as claimed as it includes each structural and functional limitation set forth in the body of the claim and thus is a seal test scissor assembly) which includes a first scissor frame (see Fig. 1-2, 8, and 10, first scissor frame defined by elements: 20 and 30); a second scissor frame (see Fig. 1-2, 8, and 10, second scissor frame defined by elements: 20’ and 30’); a fulcrum point (see Fig. 1-2, fulcrum point at 40, in particular the relationship between elements 411, 35 and 31 defining the fulcrum point); and a biasing mechanism (see col. 4 ln. 34-45, biasing mechanism 50), wherein when the seal test scissor assembly is in a closed, the biasing mechanism is in a relaxed state (see Fig. 1-2 and 10 and col. 4 ln. 34-45, abstract last 5 lines).
Regarding claim 12, the Wei device further includes an attachment point disposed about the first and second scissor frame (see Fig. 2 and col. 4 ln. 34-45, attachment point at 252).
Regarding claim 13, the Wei device includes a top portion disposed about the first and second scissor frames, the top portion having a sealing section made of a sealing material (see Fig. 10, top portion defined by elements 30 and 30’).
Regarding claim 14, the Wei device’s sealing material is at least partially disposed about the top portion of the scissor frame (see Fig. 10, top portion made of a material which makes up elements 30 and 30’ and thus is a sealing material, note the claims do not set forth what type of material defines the sealing material and thus the material that makes up 30 and 30’ are a sealing material).
Regarding claim 15, the Wei device further includes a bottom portion disposed about the first and second scissor frames (see Fig. 10, bottom portion defined by elements 20 and 20’).
Regarding claim 16, the Wei device’s bottom portion of the scissor frames are handles (see Fig. 10, bottom portion defined by elements 20 and 20’ which are handles, see col. 3 ln. 3).
Regarding claim 17, the Wei device is such that when the seal test scissor assembly is in a closed position, the biasing mechanism is in an extended state (see Fig. 1-2 and 10 and col. 4 ln. 34-45, abstract last 5 lines).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Regarding claim 30, the Meier device includes sealing material made of foam (see Meier Fig. 1-2, sealing material 24 made of foam per col. 2 ln. 25-37), but is silent as to this foam material being on both of the top portion frames; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Meier device to include sealing foam material on both of the scissor frame top potions as this would have been obvious duplication of parts to provide greater clamping force.  See MPEP 2144.04 VI B.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Meier.
Regarding claim 30, the Wei device is silent as to sealing material on the top portion of the scissor frames explicitly being foam material; however, Meier teaches a similar scissor assembly which includes foam material (see Meier col. 2 ln. 25-37, foam material 24).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wei device’s top portion of the frames to include a foam material, as taught by Meier, in order to provide the ability to clamp/grasp (see Meier Fig. 4-6).

Allowable Subject Matter
Claims 18-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When right in light of the limitations of the claimed seal test scissor assembly, the prior art does not disclose, either alone or suggest in combination, the seal test scissor assembly which is configured to be used to test a seal of a mask assembly.  Note the above mentioned scissor assemblies do not appear to be configured to test a seal of a mask assembly.  The below mentioned prior art references of record are various references which deal with testing the seal of a mask assembly but do not disclose providing this seal test via a scissor assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Magidson et al. (4,873,972), Patil et al. (10,843,015), Morelli et al. (8,443,806), Mashiko (2015/0107596), and Osendorf et al. (5,647,356) are all directed towards respiratory mask seal testing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785